DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claim(s) 1-20 are pending and have been allowed for the reasons set forth below.

Allowable Subject Matter
Claim(s) 1-20 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 

Regarding the previous 35 USC § 101 rejection, claim amendments and remarks overcome the previous 35 USC § 101 rejection.  Accordingly, the previous 35 USC § 101 rejection has been withdrawn.

Regarding the previous 35 USC § 112(b) rejection, claims amendments overcome the previous 35 USC § 112(b) rejection.  Accordingly, the previous 35 USC § 112(b) rejection has been withdrawn.

Applicant’s arguments, see at least pages 12-13, filed 04/06/2021, with respect to the claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn. 

The closest prior art of record is US 20190043164 (“He”), US 20100305786 (“Boorman”), US 20190228668 (“Wang”), US 7343229 (“Wilson”).

The primary prior art reference He discloses an invention that provides a control module coupled to an imaging system and a display system. The control module receives position and location information of the aircraft, and processes the information with map features to identify a landing location. The control module commands the display system to render on the display system a landing image having a field of view (FOV) of first dimensions. The control module receives and processes visibility reports to determine the visibility at the landing location. When there is low visibility at the landing location, the control module reduces the FOV dimensions.  However, He does not explicitly disclose wherein presenting the airport moving map including the geospatial low visibility information comprises overlaying a low visibility route or series of routes between an airport terminal and one or more runways on the airport moving map; and operating an aircraft using the airport moving map including the geospatial low visibility information.

The next prior art reference Boorman discloses an invention that provides a display of operationally-relevant information for final approach and landing on a cockpit graphical display. The Approach Decision Display System (ADDS) provides, in a graphical display, dynamic decision parameters as a function of the health of required equipment for the selected approach and the aircraft's ability to execute the approach and landing. However, Boorman does not explicitly disclose wherein presenting the airport moving map including the geospatial low visibility information comprises overlaying a low visibility route or series 

The next prior art reference Wang discloses an invention that provides automatically predicting a surface movement path of an aircraft. The method comprises collecting historical aircraft trajectory data from an empirical aircraft path database. The aircraft trajectory paths for a designated airport are mapped based on the historical aircraft trajectory data and map data for the designated airport; further, different aircraft trajectory paths are each assigned a weight for the designated airport. A graphical display is then generated for each of the aircraft trajectory paths for the designated airport along with a table that identifies a most probable terminal area and entry node for use by the aircraft at the designated airport.  However, Wang does not explicitly disclose wherein presenting the airport moving map including the geospatial low visibility information comprises overlaying a low visibility route or series of routes between an airport terminal and one or more runways on the airport moving map; and operating an aircraft using the airport moving map including the geospatial low visibility information.

The next prior art reference Wilson discloses an invention that provides a method and apparatus for selecting a taxi path by one or more acceptable taxi paths according to a taxi destination. A primary taxi path is selected according to an operation parameter and is made available as an aeronautical pilot aide. In an embodiment, a comparator included in the taxi selection unit receives an operational parameter in the form of visibility and/or weather 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method for predicting a low visibility set-up option for an airport moving map, comprising: 
determining, by a processor, a visibility at a particular airport; 
predicting, by the processor, a low visibility set-up option for an airport moving map for the particular airport in response to the visibility being below a predetermined value; 
retrieving, by the processor from a data storage device, the low visibility set-up option for the airport moving map in response to predicting the low visibility set-up; 
applying, by the processor, the low visibility set-up option to the airport moving map for the particular airport; 
presenting the airport moving map on a display including geospatial low visibility information based on the low visibility set-up option, wherein presenting the airport moving map including the geospatial low visibility information comprises overlaying a low visibility route or series of routes between an airport terminal and one or more runways on the airport moving map; and 


Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method for predicting a low visibility set-up option for an airport moving map, comprising: 
determining, by a processor, a visibility at a particular airport; 
predicting, by the processor, one or more low visibility set-up options for an airport moving map for the particular airport in response to the visibility being below a predetermined value, wherein predicting the one or more low visibility set-up options for the airport moving map comprises using a set of parameters, the set of parameters comprising a runway visual range, a phase of flight, an active runway or active runways, a type of aircraft, and a runway configuration; 
retrieving, by the processor from a data storage device, the one or more low visibility set- up options for the airport moving map in response to predicting the one or more low visibility set-up options; 
applying, by the processor, one low visibility set-up option of the one or more low visibility set-up options to the airport moving map for the particular airport; 
presenting the airport moving map on a display including geospatial low visibility information based on the one low visibility set-up option, wherein presenting the airport moving map including the geospatial low visibility information comprises overlaying a low visibility 
operating an aircraft using the airport moving map including the geospatial low visibility information.

Regarding Claim 16, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system for predicting a low visibility set-up option for an airport moving map, comprising: 
a processor; 
a data storage device, the data storage device comprising a multiplicity of set-ups for airport moving maps; 
a display for presenting the airport moving map; 
a first module operable on the processor, the first module being configured to determine a visibility at a particular airport; and 
a second module operable on the processor, the second module being configured to perform a set of functions comprising: 
predicting a low visibility set-up option for an airport moving map for the particular airport in response to the visibility being below a predetermined value; 
retrieving, from a data storage device, the low visibility set-up option for the airport moving map for the particular airport in response to predicting the low visibility set-up option; Appl. No.: 16/202,75618-1958-US-NP.295 Amdt. Dated: April 6, 2021 Reply to Office Action of January 11, 2021 Page 7 of 17 
applying the low visibility set-up option to the airport moving map for the particular airport; 

operating an aircraft using the airport moving map including the geospatial low visibility information.

Claims 2-11, 13-15, 17-20 depend from Claims 1, 12, and 16 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants should take note of the prior art in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668


/Angelina Shudy/Primary Examiner, Art Unit 3668